Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claim 20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 calls for “a switch to control electrical power flow” was not described in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (2010/00115834) in view of Nakmura (WO 2012/132646), and Oberst (8910419). 
For claim 20, Miyahara discloses A growing system (at least figs 3-4) comprising at least one storage container (at least figs. 1-4), wherein at least one container comprises a fluid supply system to provide water and/or nutrients to living organisms contained within the at least one container (at least fig.4 and/or para 0065).
Miyahara is silent about a system comprising a first set of substantially parallel rails or tracks and a second set of substantially parallel rails or tracks extending 
Nakmura teaches a first set of substantially parallel rails or tracks (at least fig.1 for top rails) and a second set of substantially parallel rails or tracks (at least fig.1 for second set of top rails) extending transverse to the first set in a substantially horizontal plane to form a grid pattern forming a plurality of grid spaces (at least figs. 1-2 for spaces for storage). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Miyahara with a first set of substantially parallel rails or tracks and a second set of substantially parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern forming a plurality of grid spaces as taught by Nakmura in order to create a larger cultivation space for planting various plants. 
Miyahara as modified by Nakmura is silent about a system comprising a plurality of storage containers arranged in stacks, located beneath the grid spaces.
Nakmura teaches a plurality of storage containers arranged in stacks, located beneath the grid spaces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Miyahara as modified by Nakmura with a plurality of storage containers arranged in stacks, located beneath the grid spaces as taught by Nakmura in order to allow planting of various plants in an organized arrangement. 
Miyahara as modified by Nakmura is silent about a system comprising at least one load handling device disposed on the tracks, arranged to move laterally above the stacks on the rails, the load handling device having a lifting device arranged to lift at 
Nakmura teaches at least one load handling device (130) disposed on the tracks, arranged to move laterally above the stacks on the rails, the load handling device having a lifting device arranged to lift at least one container, or part thereof, from a stack. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Miyahara as modified by Nakmura with at least one load handling device disposed on the tracks, arranged to move laterally above the stacks on the rails, the load handling device having a lifting device arranged to lift at least one container, or part thereof, from a stack as taught by Nakmura in order to allow quick, easy, and convenient loading and/or unloading of the containers for maintenance. 
Miyahara as modified by Nakmura is silent about a sprinkler system comprising conduit having a plurality of nozzles disposed about an inner perimeter of the at least one storage container and/or disposed on an inner surface of about a lid of the at least one storage container. 
Oberst teaches a sprinkler system comprising conduit having a plurality of nozzles disposed about an inner perimeter of the at least one storage container (fig.2 and/or col.10, lines 19-50 for piping network having at least two nozzles 35 at an inner perimeter of the container). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid supply system of Miyahara as modified by Nakmura with conduit having a plurality of nozzles disposed about an inner perimeter of the at least one storage container as taught by Oberst as an 
For claim 21, Miyahara as modified by Nakmura and Oberst discloses wherein some or all of the containers comprising lighting (Miyahara at least fig.4).
For claim 22, Miyahara as modified by Nakmura and Oberst discloses wherein the lighting comprises: an LED emitting light of a wavelength or range of wavelengths suitable for the cultivation, control or maintenance of living organisms (Miyahara, at least fig.3 for light 15 and/or para 0063 for LED providing a wavelength suitable for the plants).
For claim 23, Miyahara as modified by Nakmura and Oberst is silent about wherein the living organisms are growing crops or organisms under research and development.  
Nakmura teaches a cultivation system for growing crops (at least vegetables). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the type of plants of Miyahara as modified by Nakmura and Oberst with growing crops as taught by Nakmura depending on user’s preferences in order to allow production for feeding. 
For claim 24, Miyahara as modified by Nakmura and Oberst discloses wherein a proportion of the containers comprise: growing crops (Nakmura, at least vegetables). 
For claim 25, Miyahara as modified by Nakmura and Oberst is silent about wherein a proportion of the containers comprise: organisms under research and development. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify some of the containers of Miyahara as modified 
For claim 26, Miyahara as modified by Nakmura and Oberst discloses wherein some or all of the containers comprise: power supply (Miyahara at least fig.3 for at least #16).
For claim 27, Miyahara as modified by Nakmura and Oberst discloses wherein some or all of the containers comprise: a switch to control electrical power flow (Miyahara at least para 0069-0070, 0091 for elements controlling power by turning on-off elements).
For claim 28, Miyahara as modified by Nakmura and Oberst discloses wherein some or all of the containers comprise: a sensor and data logging device for monitoring an output of the sensor (Miyahara at least para 0064,0069, 0084-0085 for at least controller/computer monitoring and/or controlling an output of the temperature and/or humidity sensor to maintain the status in the container according to a condition and/or setting).
For claim 29, Miyahara as modified by Nakmura and Oberst discloses wherein some or all the containers comprise: communication means for communicating with adjacent containers or with a central communications manager (Miyahara at least para 0069 for at least electrical wires allowing communication with a controller).
For claim 30, Miyahara as modified by Nakmura and Oberst discloses wherein some or all of the containers comprise: heating means for heating contents of the containers (Miyahara at least para 0062 for heater). 

For claim 32, Miyahara as modified by Nakmura and Oberst discloses wherein some or all of the containers comprise: a reservoir, each reservoir acting as a fluid sink in a respective container (Miyahara, at least fig.4 and/or para 0065). 
For claim 33, Miyahara as modified by Nakmura and Oberst discloses wherein some or all of the containers comprise: lighting, a length of time the lighting is operable being controllable and variable (Miyahara at least para 0069-0070).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643